DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by D’Angelo (US Pub. 2014/0177388 A1)(hereinafter D’Angelo).
Regarding claim 1, D’Angelo discloses a transceiver (D’Angelo, Figs. 9 and 12 and Abstract; Each acoustic transducer transmits and receives acoustic signals)
comprising: a piezoelectric transducer; (D’Angelo, Fig. 9 and  ¶0051; the transducer array is a piezoelectric transducer.)
a switch coupled to the piezoelectric transducer; (D’Angelo, Fig. 9 and ¶0044; a multi-channel switch 916 ... The multi-channel switch 916 is used to switch between a transmitting mode of operation and a receiving mode of operation.)
a charge mode receiver coupled to the switch; (D’Angelo, Fig. 9 and  ¶0047; the receiving module 908 includes … an integrator amplifier 922 that integrates each of the channels into a single, integrated analog signal; ¶0044; In the receiving mode, the switch 916 couples the receiving module 908 to the transducer array 906 while decoupling the transmission module 904 from the transducer array 906…)
 and a transmitter coupled to the switch. (D’Angelo, Fig. 9 and  ¶0044; In the transmission mode, the multi-channel switch 916 couples the transmission module 904 to the transducer array 906 …. At the same time, the switch electrically isolates the receiving module 908…)
Regarding claim 2, D’Angelo discloses, wherein the piezoelectric transducer has thin layers. (D’Angelo, Fig. 9 and ¶0050;. In illustrative embodiments … the width of each ring can be between 0.02 mm and 15 mm.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3 is rejected under 35 U.S.C. 103 as being unpatentable over D’Angelo in view of Keim (Understanding and Implementing Charge Amplifiers for Piezoelectric Sensor Systems.)(hereinafter Keim)
Regarding claim 3, D’Angelo discloses wherein the charge mode receiver comprises an amplifier, a feedback capacitor, (D’Angelo, Fig. 9 and ¶0047; the receiving module 908 includes … an integrator amplifier 922 that integrates each of the channels into a single, integrated analog signal)
While D’Angelo discloses an integrator amplifier, which is suggestive of a capacitor, D’Angelo does not discuss the circuitry details of the integrator and therefore does not specifically discloses and a feedback resistor. Keim in the area of implementing integrator amplifiers with piezoelectric transducers, however, discloses the limitation. (Keim, Page 5, A Realistic Charge Amplifier; The idealized circuit shown above is not a practical implementation because the op-amp’s input bias current will charge up the capacitor and cause the amplifier to saturate. We can remedy this situation by adding a resistor (which provides a discharge path) in parallel with the capacitor. ) Consequently, it would have been obvious for a person of ordinary skill in the art, prior to the effective filing date of the claimed subject matter, to implement D’Angelo, with the known technique of providing a feedback resistor, as taught by Keim, in order to provide a practical real world implement of an integrator, and prevent saturation of the integrator amplifier. (Keim, Page 5,  A Realistic Charge Amplifier)

Claim(s) 8 is rejected under 35 U.S.C. 103 as being unpatentable over D’Angelo in view of Smith et al. (USP 5,744,898)(hereinafter Smith).
Regarding claim 8, wherein the switch is a multiplexer, while D’Angelo, discloses the switch is a multi-channel switch, (D’Angelo, Fig. 9 and ¶0044; a multi-channel switch 916 ... The multi-channel switch 916 is used to switch between a transmitting mode of operation and a receiving mode of operation.),  D’Angelo does not specifically disclose that the multi-channel switch is a multiplexer. Smith, also in the field of acoustic transducer transmitter/receivers however discloses the limitation. (Smith, Fig. 15 and Col. 16 Line 49-Col. 17, Line 46; transmitter/multiplexers combined with receiver preamplifier/multiplexers incorporated in the transducer handle… The transmit switchin circuitry illustrated by the multiplexer 620 located in the transducer assembly 602 then select the appropriate transmit element by receiving the encoded selection signal from the controller 660… the receive switching circuitry illustrated by the multiplexer 640 in the transducer assembly 602 and the appropriate signal is selected responsive to the encoded selection signal received from the controller 660) Consequently, it would have been obvious for a person of ordinary skill in the art, prior to the effective filing date of the claimed subject matter, to implement D’Angelo with the known technique of employing a multiplexer, as taught by Smith, since it is a known technique for implementing multi-channel functionality with an acoustic transducer that provides both transmission and reception functionality. (Smith, Fig. 15 and Col. 16 Line 49-Col. 17, Line 46;)

Claim(s) 1-2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Pecon, Jr. (USP 4,388,710)(hereinafter Pecon) in view of D’Angelo.
Regarding claim 1, Pecon discloses a transceiver (Pecon, Figs. 1 and 4 and Col.3 Lines 12-20; These transponders are  powered. They can be interrogated on one set of preselected pulsed frequencies. They reply on another set of preselected pulsed frequencies in the same range.)
comprising: a piezoelectric transducer; (Pecon, Fig. 4 and Col. 5 Lines 13-18; Transducer 81 can be of the piezoelectric type)
 a switch coupled to the piezoelectric transducer; (Fig. 4 and Col. 5 Lines 13-18; transmit/receive switch 82…Transmit-receive switch 82 serves to protect receiver input circuits from overloading on transmitted pulses.)
a charge mode receiver coupled to the switch; While Pecon discloses a receiver,  (Pecon, Fig. 4 and Col. 5 Lines 13-18; receiver 84 connected to switch 82 over lead 92).  Pecon does not specifically disclose that the receiver is a charge mode receiver. D’Angelo, in the same field of endeavor, however, discloses the limitation. (D’Angelo, Fig. 9 and ¶0047; the receiving module 908 includes … an integrator amplifier 922 that integrates each of the channels into a single, integrated analog signal) Consequently, it would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed subject matter, to implement Pecon with the known technique of the receive being  a charge mode receiver, as taught by D’Angelo, in order to amplify received signals for processing. (D’Angelo, ¶0047)  
 and a transmitter coupled to the switch. (Pecon, Fig. 4 and Col. 5 Lines 13-18; transmitter 83 connected to switch 82 over lead 91)
Regarding claim 2, D’Angelo discloses, wherein the piezoelectric transducer has thin layers. (D’Angelo, Fig. 9 and ¶0050;. In illustrative embodiments … the width of each ring can be between 0.02 mm and 15 mm.)
Regarding claim 4, Pecon discloses further comprising one or more batteries, wherein the charge mode receiver and the transmitter are driven by battery power. (Pecon, Figs. 1 and 4 and Col.3 Lines 12-20; These transponders are battery powered.)

Claim(s) 3 is rejected under 35 U.S.C. 103 as being unpatentable over Pecon in view of D’Angelo in view of Keim.
Regarding claim 3, D’Angelo discloses wherein the charge mode receiver comprises an amplifier, a feedback capacitor, (D’Angelo, Fig. 9 and ¶0047; the receiving module 908 includes … an integrator amplifier 922 that integrates each of the channels into a single, integrated analog signal)
While D’Angelo discloses an integrator amplifier, which is suggestive of a capacitor, D’Angelo does not discuss the circuitry details of the integrator and therefore does not specifically discloses and a feedback resistor. Keim in the area of implementing integrator amplifiers, however, discloses the limitation. (Keim, Page 5, A Realistic Charge Amplifier; The idealized circuit shown above is not a practical implementation because the op-amp’s input bias current will charge up the capacitor and cause the amplifier to saturate. We can remedy this situation by adding a resistor (which provides a discharge path) in parallel with the capacitor. ) Consequently, it would have been obvious for a person of ordinary skill in the art, prior to the effective filing date of the claimed subject matter, to implement D’Angelo, with the known technique of providing a feedback resistor, as taught by Keim, in order to provide a practical implement of, and to prevent amplifier saturation of, the integrator amplifier. (Keim, Page 5,  A Realistic Charge Amplifier)


Claim(s) 5 is rejected under 35 U.S.C. 103 as being unpatentable over Pecon in view of D’Angelo in view of Saulnier et al. (US Pub. 2016/0265349 A1)(hereinafter Saulnier).
Regarding claim 5, neither Pecon nor D’Angelo discuss the transmitter and receiver voltage and therefore do  not disclose wherein the charge mode receiver and the transmitter are driven by less than or equal to 10V. Saulnier, in the same field of endeavor, however, discloses the limitation. Saulnier discloses wherein the charge mode receiver and the transmitter are driven by less than or equal to 10V (Saulnier, Figs. 12- 13  and 15 and ¶0045; FIG. 12 is a graph of a received chirp waveform using on-off keying; ¶0046; FIG. 13 is a graph of a narrow signal pulse used to communicate over an acoustic-electric channel) Consequently, it would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed subject matter, to implement D’Angelo, with the known technique of the receiver and the transmitter are driven by less than or equal to 10V, as in Saulnier, since it has been held where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257. (MPEP § 2144.05 I)

Claim(s) 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Pecon in view of D’Angelo in view of Tubel et al. (USP. 6,442,105 B1)(hereinafter Tubel).
Regarding claim 6, while Pecon discloses the transducers are battery powered, Pecon does not specifically disclose a second battery and therefore does not disclose further comprising a first battery providing power to the charge mode receiver; and a second battery providing power to the transmitter. Tubel, in the same field of endeavor, however discloses employing a second battery. Tubel discloses comprising a first battery providing power to the charge mode receiver; and a second battery providing power to the transmitter. (Tubel, Col. 5, Line 37- Col. 6, Line 60; … and a battery pack assembly (preferably a pair of battery packs) 144 are mounted in cavity 136….Battery pack assembly 144 preferably comprises a dual battery pack which may be connected in series or parallel…) Consequently, it would have been obvious for a person of ordinary skill in the art, prior to the effective filing date of  the claimed subject matter, to implement Pecon, with the known technique of providing a first and second battery, as taught by Tubel, in order to provide reliable battery operation at high temperatures, with long operating life, with the ability to provide continuous discharge and periodic discharge for microprocessors and communication equipment. (Tubel, Col. 6, Lines 25- 60)
Regarding claim 7, Pecon discloses wherein the first battery powers the switch. (Pecon, Figs. 1 and 4 and Col.3 Lines 12-20; These transponders are battery powered.)

Claim(s) 8 is rejected under 35 U.S.C. 103 as being unpatentable over Pecon in view of D’Angelo in view of Smith.
Regarding claim 8, wherein the switch is a multiplexer, while D’Angelo, discloses a multi-channel switch, (D’Angelo, Fig. 9 and ¶0044; a multi-channel switch 916 ... The multi-channel switch 916 is used to switch between a transmitting mode of operation and a receiving mode of operation.)  D’Angelo does not specifically disclose that the multi-channel switch is a multiplexer. Smith, also in the field of acoustic transducer transmitter/receivers however discloses the limitation. (Smith, Fig. 15 and Col. 16 Line 49-Col. 17, Line 46; transmitter/multiplexers combined with receiver preamplifier/multiplexers incorporated in the transducer handle… The transmit switchin circuitry illustrated by the multiplexer 620 located in the transducer assembly 602 then select the appropriate transmit element by receiving the encoded selection signal from the controller 660… the receive switching circuitry illustrated by the multiplexer 640 in the transducer assembly 602 and the appropriate signal is selected responsive to the encoded selection signal received from the controller 660) Consequently, it would have been obvious for a person of ordinary skill in the art, prior to the effective filing date of the claimed subject matter, to implement D’Angelo with the known technique of employing a multiplexer, as taught by Smith, since it is a known technique for implementing multi-channel functionality with an acoustic transducer that provides both transmission and reception functionality. (Smith, Fig. 15 and Col. 16 Line 49-Col. 17, Line 46;)

Claim(s) 9 is rejected under 35 U.S.C. 103 as being unpatentable over Pecon in view of D’Angelo in view of Smith in view of Tubel.
Regarding claim 9, while Pecon discloses the transducers are battery powered, Pecon does not specifically disclose a second battery and therefore does not disclose further comprising a first battery providing power to the charge mode receiver; and a second battery providing power to the transmitter. Tubel, in the same field of endeavor, however discloses employing a second battery. (Tubel, Col. 5, Line 37- Col. 6, Line 60; … and a battery pack assembly (preferably a pair of battery packs) 144 are mounted in cavity 136… Battery pack assembly 144 preferably comprises a dual battery pack which may be connected in series or parallel…) Consequently, it would have been obvious for a person of ordinary skill in the art, prior to the effective filing date of  the claimed subject matter, to implement Pecon, with the known technique of providing a first and second battery, as taught by Tubel, in order to provide reliable battery operation at high temperatures, with long operating life, with the ability to provide continuous discharge and periodic discharge for microprocessors and communication equipment. (Tubel, Col. 6, Lines 25- 60)

Claim(s) 13-19  are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al. (US Pub. 20170335681 A1)(hereinafter Nguyen) in view of D’Angelo.
Regarding claim 13, Nguyen discloses a method (Nguyen, Figs. 1-2B and 4A-4E and ¶0014; Disclosed herein are various methods and systems employing downhole acoustic telemetry modules,)
 comprising: transmitting an acoustic signal through a tubular (Nguyen, Fig. 1 and ¶0015; The downhole acoustic telemetry modules are deployed, for example, along a drill string or a casing to provide a communication interface between a downhole tool and a surface controller; ¶0034; providing a telemetry system capable of sending information up to 10,000 feet along a drill string or casing; ¶0045; the plurality of acoustic telemetry modules to convey uplink data or downlink data comprises using a drill string or casing as an acoustic channel)
with a first transceiver, the first transceiver comprising: a first piezoelectric transducer coupled to the tubular; (Nguyen, ¶0034; the transducers used for the acoustic transmitters/receivers of the acoustic telemetry modules 104 correspond to piezoelectric materials)
While Nguyen discloses using piezoelectric acoustic transducers modules, Nguyen does not disclose a first switch coupled to the first piezoelectric transducer; a first charge mode receiver coupled to the first switch; and a first transmitter coupled to the first switch. D’Angelo, in the same field of endeavor, however, discloses the limitation.  
D’Angelo discloses a first switch coupled to the first piezoelectric transducer; (D’Angelo, Fig. 9 and ¶0044; a multi-channel switch 916 ... The multi-channel switch 916 is used to switch between a transmitting mode of operation and a receiving mode of operation.)
a first charge mode receiver coupled to the first switch; (D’Angelo, Fig. 9 and ¶0039; a receiving module 908 that processes acoustic signals received at the transducer array; ¶0047; the receiving module 908 includes … an integrator amplifier 922 that integrates each of the channels into a single, integrated analog signal; ¶0044; In the receiving mode, the switch 916 couples the receiving module 908 to the transducer array 906 while decoupling the transmission module 904 from the transducer array 906…)
and a first transmitter coupled to the first switch. (D’Angelo, Fig. 9 and ¶0039; a transmission module 904; ¶0044; In the transmission mode, the multi-channel switch 916 couples the transmission module 904 to the transducer array 906 and the transmission module provides a high voltage pulsed waveform to the transducer array. At the same time, the switch electrically isolates the receiving module 908…) Thus, before the effective filing date of the claimed subject matter 
1) the prior art contained a device, Nguyen, which differed from the claimed subject matter, by the substitution of the piezoelectric acoustic transducer modules of Nguyen, with piezoelectric acoustic transducer modules comprising a first switch coupled to the first piezoelectric transducer; a first charge mode receiver coupled to the first switch; and a first transmitter coupled to the first switch; 
2) the substituted a piezoelectric acoustic transducer module comprising a first switch coupled to the first piezoelectric transducer; a first charge mode receiver coupled to the first switch; and a first transmitter coupled to the first switch and its function was known in the art, D’Angelo,  
and 3) as demonstrated by D’Angelo, one of ordinary skill in the art could substitute the piezoelectric transducer module of D’Angelo for the piezoelectric transducer modules of Nguyen along a drill string with predictable results. 
Consequently, it would have been obvious for a person of ordinary skill in the art, prior to the effective filing date of the claimed subject matter, to implement Nguyen with the substation of the transducers of D’Angelo for the transducers of Nguyen, as the simple substitution of one known element for another to obtain predictable results. 
 and receiving the acoustic signal through the tubular with a second transceiver, (Nguyen, ¶0018; one or more additional acoustic telemetry modules may be deployed as repeaters along the drill string 8)
the second transceiver comprising: a second piezoelectric transducer coupled to the tubular; (Nguyen, ¶0034; the transducers used for the acoustic transmitters/receivers of the acoustic telemetry modules 104 correspond to piezoelectric materials)
a second switch coupled to the second piezoelectric transducer; (D’Angelo, Fig. 9 and ¶0044; a multi-channel switch 916 ... The multi-channel switch 916 is used to switch between a transmitting mode of operation and a receiving mode of operation.)
a second charge mode receiver coupled to the second switch; (D’Angelo, Fig. 9 and ¶0039; a receiving module 908 that processes acoustic signals received at the transducer array; ¶0047; the receiving module 908 includes … an integrator amplifier 922 that integrates each of the channels into a single, integrated analog signal; ¶0044; In the receiving mode, the switch 916 couples the receiving module 908 to the transducer array 906 while decoupling the transmission module 904 from the transducer array 906…)
and a second transmitter coupled to the second switch. (D’Angelo, Fig. 9 and ¶0039; a transmission module 904; ¶0044; In the transmission mode, the multi-channel switch 916 couples the transmission module 904 to the transducer array 906 and the transmission module provides a high voltage pulsed waveform to the transducer array. At the same time, the switch electrically isolates the receiving module 908…)
Regarding claim 14, D’Angelo discloses further comprising: activating the first switch to change the first transceiver to receive mode; and activating the second switch to change the second transceiver to transmit mode. (D’Angelo, Fig. 9 and ¶0044; a multi-channel switch 916 ... The multi-channel switch 916 is used to switch between a transmitting mode of operation and a receiving mode of operation … In the transmission mode, the multi-channel switch 916 couples the transmission module 904 to the transducer array 906 and the transmission module provides a high voltage pulsed waveform to the transducer array. At the same time, the switch electrically isolates the receiving module 908… In the receiving mode, the switch 916 couples the receiving module 908 to the transducer array 906 while decoupling the transmission module 904 from the transducer array 906…)
Regarding claim 15, Nguyen discloses further comprising: transmitting a second acoustic signal through the tubular with the second transceiver; and receiving the second acoustic signal through the tubular with the first transceiver. (Nguyen, Fig. 1 and 2A and ¶0018; one or more additional acoustic telemetry modules may be deployed as repeaters along the drill string 8)
Regarding claim 16, D’Angelo discloses wherein activating the first switch to change the first transceiver to receive mode comprises creating a first electrical connection between the first piezoelectric transducer and the first charge mode receiver; and wherein activating the second switch to change the second transceiver to transmit mode comprises creating a second electrical connection between the second piezoelectric transducer and the second transmitter. (D’Angelo, Fig. 9 and ¶0044; a multi-channel switch 916 ... The multi-channel switch 916 is used to switch between a transmitting mode of operation and a receiving mode of operation … In the transmission mode, the multi-channel switch 916 couples the transmission module 904 to the transducer array 906 and the transmission module provides a high voltage pulsed waveform to the transducer array. At the same time, the switch electrically isolates the receiving module 908… In the receiving mode, the switch 916 couples the receiving module 908 to the transducer array 906 while decoupling the transmission module 904 from the transducer array 906…)
Regarding claim 17, Nguyen discloses further comprising activating a downhole device based on the acoustic signal received with the second transceiver. (Nguyen, Fig. 1 and 2A and ¶0015; the downlink data may correspond to commands for actuating valves or other components e.g., filters, screens, fluid injectors, perforators) deployed along drill string or casing; ¶0017; downlink data (e.g., steering commands) is used to steer the drill bit 14 along a desired path 18…; ¶0033; each acoustic telemetry module 104 may receive commands…)
Regarding claim 18, Nguyen discloses a system (Nguyen, Figs. 1-2B and 4A-4E and ¶0014; Disclosed herein are various methods and systems employing downhole acoustic telemetry modules,)
comprising: a first transceiver disposed on a tubular, (Nguyen, Fig. 1 and ¶0015; The downhole acoustic telemetry modules are deployed, for example, along a drill string or a casing to provide a communication interface between a downhole tool and a surface controller; ¶0034; providing a telemetry system capable of sending information up to 10,000 feet along a drill string or casing; ¶0045; the plurality of acoustic telemetry modules to convey uplink data or downlink data comprises using a drill string or casing as an acoustic channel)
the first transceiver comprising: a first piezoelectric transducer acoustically coupled to the tubular; (Nguyen, ¶0034; the transducers used for the acoustic transmitters/receivers of the acoustic telemetry modules 104 correspond to piezoelectric materials)
While Nguyen discloses using piezoelectric acoustic transducers modules, Nguyen does not disclose a first switch coupled to the first piezoelectric transducer; a first charge mode receiver coupled to the first switch; and a first transmitter coupled to the first switch. D’Angelo, in the same field of endeavor, however, discloses the limitation.  
D’Angelo discloses a first switch coupled to the first piezoelectric transducer; (D’Angelo, Fig. 9 and ¶0044; a multi-channel switch 916 ... The multi-channel switch 916 is used to switch between a transmitting mode of operation and a receiving mode of operation.)
a first charge mode receiver coupled to the first switch; (D’Angelo, Fig. 9 and ¶0039; a receiving module 908 that processes acoustic signals received at the transducer array; ¶0047; the receiving module 908 includes … an integrator amplifier 922 that integrates each of the channels into a single, integrated analog signal; ¶0044; In the receiving mode, the switch 916 couples the receiving module 908 to the transducer array 906 while decoupling the transmission module 904 from the transducer array 906…)
and a first transmitter coupled to the first switch (D’Angelo, Fig. 9 and ¶0039; a transmission module 904; ¶0044; In the transmission mode, the multi-channel switch 916 couples the transmission module 904 to the transducer array 906 and the transmission module provides a high voltage pulsed waveform to the transducer array. At the same time, the switch electrically isolates the receiving module 908…) 
Thus, before the effective filing date of the claimed subject matter 
1) the prior art contained a device, Nguyen, which differed from the claimed subject matter, by the substitution of the piezoelectric acoustic transducer modules of Nguyen, with piezoelectric acoustic transducer modules comprising a first switch coupled to the first piezoelectric transducer; a first charge mode receiver coupled to the first switch; and a first transmitter coupled to the first switch;
 2) the substituted a piezoelectric acoustic transducer module comprising a first switch coupled to the first piezoelectric transducer; a first charge mode receiver coupled to the first switch; and a first transmitter coupled to the first switch and its function was known in the art, D’Angelo,  
and 3) as demonstrated by D’Angelo, one of ordinary skill in the art could substitute the piezoelectric transducer module of D’Angelo for the piezoelectric transducer modules of Nguyen along a drill string with predictable results. 
Consequently, it would have been obvious for a person of ordinary skill in the art, prior to the effective filing date of the claimed subject matter, to implement Nguyen with the substation of the transducers of D’Angelo for the transducers of Nguyen, as the simple substitution of one known element for another to obtain predictable results. 
and a second transceiver disposed on the tubular, (Nguyen, ¶0018; one or more additional acoustic telemetry modules may be deployed as repeaters along the drill string 8)
the second transceiver comprising: a second piezoelectric transducer acoustically coupled to the tubular; (¶0034; the transducers used for the acoustic transmitters/receivers of the acoustic telemetry modules 104 correspond to piezoelectric materials)
a second switch coupled to the second piezoelectric transducer; (D’Angelo, Fig. 9 and ¶0044; a multi-channel switch 916 ... The multi-channel switch 916 is used to switch between a transmitting mode of operation and a receiving mode of operation.)
a second charge mode receiver coupled to the second switch; (D’Angelo, Fig. 9 and ¶0039; a receiving module 908 that processes acoustic signals received at the transducer array; ¶0047; the receiving module 908 includes … an integrator amplifier 922 that integrates each of the channels into a single, integrated analog signal; ¶0044; In the receiving mode, the switch 916 couples the receiving module 908 to the transducer array 906 while decoupling the transmission module 904 from the transducer array 906…)
and a second transmitter coupled to the second switch. (D’Angelo, Fig. 9 and ¶0039; a transmission module 904; ¶0044; In the transmission mode, the multi-channel switch 916 couples the transmission module 904 to the transducer array 906 and the transmission module provides a high voltage pulsed waveform to the transducer array. At the same time, the switch electrically isolates the receiving module 908…)
Regarding claim 19, Nguyen discloses further comprising a downhole tool, wherein the downhole tool is coupled to the second transceiver. (Nguyen, Fig. 1 and 2A and ¶0015; the downlink data may correspond to commands for actuating valves or other components e.g., filters, screens, fluid injectors, perforators) deployed along drill string or casing; ¶0017; downlink data (e.g., steering commands) is used to steer the drill bit 14 along a desired path 18…; ¶0033; each acoustic telemetry module 104 may receive commands…)

Claim(s) 20 is rejected under 35 U.S.C. 103 as being unpatentable over Nguyen in view of D’Angelo in view of Pecon.
Regarding claim 20, Nguyen discloses further comprising: a first battery coupled to the first transceiver; and a second battery coupled to the second transceiver. (Nguyen, Fig. 3A and 0026; acoustic telemetry modules 104A and 104B also include controllers (CTRLs) 116A and 116B. Each of the controllers 116A and 116B provides features such as power,) While Nguyen discloses each transducer includes a power source, Nguyen does not specifically disclose that the power source is a battery. Pecon, however, discloses the limitation. (Pecon, Figs. 1 and 4 and Col.3 Lines 12-20; These transponders are battery powered.) Consequently, it would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed subject matter, to implement Nguyen with the known technique of providing a battery, as taught by Pecon, in order to carryout Nguyen’s teaching of including a power source within the transducers. 

Allowable Subject Matter
Claims 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not the disclose the claim 10 limitations, “The transceiver of claim 9, wherein the multiplexer is coupled to the first battery via one or more first diodes and coupled to the second battery.”
Claims 11-12, depend from claim 9 and therefore also define over the prior art of record.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROLD B MURPHY whose telephone number is (571)270-1564. The examiner can normally be reached M-T, Th-F 10am-7pm, W 1pm-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on (571) 272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEROLD B MURPHY/Examiner, Art Unit 2687